UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

JOHN FRISBIE, Individually and on 3
Behalf of All Other Persons Similarly
Situated,

 

Plaintiff,

DECISION & ORDER
17-CV-6270-FPG-JWF

V.

TOP LINE RESTAURANT, INC., et al.,
Defendants.

 

Currently before the Court is plaintiffs John Frisbie and
Rebecca Russell’s (collectively, “plaintiffs”) motion for
conditional class certification and notice to the proposed class
pursuant to 29 U.S.C. § 216(b). §e§ Docket # 47. On August 22,
2018, plaintiffs timely filed the instant motion for conditional
class certification and notice to the proposed class under the
FLSA as to the claims made by them against defendants Top Line
Restaurants, lnc. and Top Line Management, LLC (collectively, “Top
Line”). Docket # 47. Top Line responded on September 24, 2018
(Docket ## 49-51) and plaintiffs replied.on October 9, 2018 (Docket
# 52).

For the reasons stated on the record at oral argument on
February 6, 2019, plaintiffs' motion for conditional class
certification and notice (Docket #-47) is denied without prejudice
to renew. Plaintiffs may renew their motion for conditional class

certification_ on. or' before March. 25, 2019 by' re~filing' their

original moving papers and including whatever supplemental facts
they wish to provide. The Court will then issue a scheduling order
for the renewed motion.

Pursuant to the agreement reached at the motion argument
hearing, the statute of limitations for all putative class members
is hereby tolled effective August 22, 2018, the date plaintiffs
originally filed_ their motion, through. the resolution. of any
renewed motion for conditional class certification.

SO ORDERED.

  

 

` JONATHAN w. FELDMAN
ni ed States Magistrate Judge

Dated: February 8, 2019
Rochester, New York

